Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 10/20/2021. This amendment is in response to First action interview-Office action mailed 08/20/2021.
	Claims 1, 7, 8, 14, 15 are amended. Claims 6, 13, and 20 are canceled.  New claims 21-23 are added. Claims 1, 8, and 15 are independent claims. Claims 2-5, 7 and 21 depend from claim 1, claims 9-12, 14 and 22 depend from claim 8, and claims 16-19, 23 depend from claim 15. Claims 2-3, 7, 9-10, 14, and 16-17 are withdrawn claims. 
	Currently claims 1, 4-5, 8, 11-12, 15, 18-19, 21-23 are pending for examination.

Response to Arguments
2.1.	Applicant’s arguments, see pages 11-12 filed 10/20/2021, with respect to (i) rejection of claims 1, 4-5, 8, 11-12, 15, 18 and 19 under 35 U.S.C. § 101 as being directed to non-statutory subject matter, and (ii) rejection of claims 1, 4-5, 8, 11-12, 15, 18 and 19 on the grounds of non-statutory obviousness-type double patenting, have been fully considered and are persuasive in view of the current amendments to independent claims 1, 8, and 15   The (i) rejection of claims 1, 4-5, 8, 11-12, 15, 18 and 19 under 35 U.S.C. § 101 as being directed to non-statutory subject matter, and (ii) rejection of claims 1, 4-5, 8, 11-12, 15, 18 and 19 on the grounds of non-statutory obviousness-type double patenting are now moot and have been withdrawn. 
2.2.	Applicant’s arguments, see pages 12-13, filed 10/20/2021, with respect to pending claims 1, 4-5,  8, 11-12, 15, 18-19, 21-23 have been considered but are moot because the new 

4.2.	Applicant’s arguments, see pages 12-13 filed 10/20/2021, with respect to the rejections of pending claims 1, 4-5, 8, 11-12, 15, 18-19, 21-23 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection including a new reference is made in view of the current amendments.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 21-23 contain subject matter, “The method of claim I, wherein the data indicating the potential transaction expires after a threshold time period”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner reviewed the 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1.	Claims 1, 5, 8, 12, 15,  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lukose in  view of Kumar R [IS201500234 I3], hereinafter Kumar, Cowan in view of Bennett  [Lukose, Cowan and Bennett  references were cited in the First Action Interview-Office action mailed 08/20/2021].  

based on a machine learning model, and based on the activity data, that the user is likely to purchase a particular type of product, wherein the machine learning model is trained to predict that the user is likely to purchase the particular type of product based on the activity data, generating, by the device and based on predicting that the user is likely to purchase the particular type of product, data indicating a potential transaction to purchase the particular type of product, storing, by the device, the data indicating the potential transaction in a profile associated with an account of the user [see abstract, paras 0034, 0037, 0044-0045 and Fig.1: Lukose discloses a computer method including machine learning algorithms and prediction models for predicting a user’s probability of future purchasing behavior based on a user’s purchase metadata such that the extracted search terms from the user’s behavior to “capture users’ online purchasing intentions” which could relate to a specific product , for example,, a Dell or HP or Radeon or ATI product. The machine learning algorithms and models are trained to analyze and find such future purchasing intentions based on collected purchase behavior], see para 0051, “ Various models can then be applied to the information contained within the 28.times.83,635 matrix to predict whether an actual purchase will be made. The effectiveness of the model can then be determined by comparing the predicted outcome with actual purchase behavior contained in the last column. After a particular model is validated on this training data, it can be applied to real-time clickstreams to predict, in advance, the probability of user making a purchase within a particular product category. The online experience of that user can then be customized for more efficient advertising and a more productive user experience.”.].
Lukose fails to teach receiving, by a device and from at least one application operating on another device, unstructured data associated with activity associated with a user; processing, by the device, the unstructured data to generate activity data associated with the activity, wherein the processing comprises organizing the unstructured data. Kumar, in the similar field of analyzing a user’s behavior associated with a communication device teaches these missing limitations [see claims: A method for facilitating analysis of a user behavior associated with receiving, by a processor, unstructured data associated with one or more activities performed by a first user, wherein at least one activity is associated with usage of a communication device by the first user; converting the unstructured data into a structured data by processing the unstructured data using one or more processing tools, wherein the processing comprises, extracting a plurality of data fields associated with the unstructured data, determining a plurality of keys and a plurality of values from the plurality of data fields, mapping at least one key with the at least one value and generating the structured data based upon the at least one key mapped with the at least one value; and performing, by the processor, data analytics on the structured data in order to determine user behavior associated with the usage of the communication device by the first user.”] . Therefore, in view of Kumar it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Lukose to incorporate the concept when receiving unstructured purchase activity data/metadata to convert it into an organized structured activity data, because, as shown in Kumar, for performing, by the processor, data analytics on the structured data in order to determine user behavior associated with the activity data. 
Lukose in view of Kumar fails to teach detecting, by the device, a transaction indicative of a purchase of a product of the particular type of product, wherein the transaction involves a payment from the account;  bypassing, by the device and based on the data indicating the potential transaction, performance of one or more examinations of a fraud analysis associated with the transaction, the one or more examinations being included in a plurality of examinations of the fraud analysis; and sending, by the device and based on bypassing the performance of the one or more examinations, an authorization to authorize the transaction to permit the user to purchase the product. Cowan, in the same field of endeavor of online transactions and monitoring online activity, teaches [see abstract, paras 0002, 0003, 0028, and 0066 and claim 21] detecting a transaction for a purchase of a product which involves a payment from a financial account, receives an alert about a purchase transaction by a user from a merchant and the transaction is subjected to fraud analysis comprising one or more means and after the fraud analysis the transaction is authorized. If the fraud analysis provides 

Regarding claim 5, the limitations, “The method of claim 1, further comprising: determining that the transaction is associated with the product based on online activity associated with the transaction”, are already covered and discussed in the analysis of claim 1.

Regarding claims 8, and 15, since their limitations are similar to the limitations of claim 1, they are analyzed and rejected as being unpatentable over the combined teachings of Lukose/Kumar/Cowan/Bennett based on same rationale as established for claim 1.

Regarding claims 12, and 19, since their limitations are similar to the limitations of claim 5, they are analyzed and rejected as being unpatentable over the combined teachings of Lukose/Kumar/Cowan/Bennett based on same rationale as established for claim 5.

6.2.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lukose/Kumar/Cowan/Bennett in view of Hamedi [US20160078471 A1; cited in the First Action Interview-Office action mailed 08/20/2021].  
Regarding claim 4, combined teachings of Lukose/Kumar/Cowan/Bennett teach and render obvious all the limitations of claims 1, 8, and 15, as analyzed above, but fail to teach analyzing the activity data using one or more of: an image processing technique, a text processing technique, or a code processing technique; and determining, based on analyzing the activity data, that the activity data is associated with the particular type of product. Hamedi, In the similar field of endeavor of recommending an aspect for future content based on analyzing activity data, teaches [see para 0188] using image processing and/or text processing for conducting analysis of activity data to facilitate and distribute certain marketing 

Regarding claims 11, and 18, since their limitations are similar to the limitations of claim 4, they are analyzed and rejected as being unpatentable over the combined teachings of Lukose/Kumar/Cowan/Bennett/Hamedi based on same rationale as established for claim 4.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(i)	Vitaladevuni et al. [US 10354184 B1; col.7, lines 33-55] discloses that A NN [Neural-Network]-based joint model 100 can predict the behavior of the user 140 based on his past activity. The system 104 can present the generated content to the user 140, for example, the NN-based joint model 100 may predict that a particular user 140 is likely to purchase a product at a ten-percent discount. The system 104 can generate the new price for the product and transmit the price to the client device 130. The client device 130 can then present the user 140 with the adjusted price.
	(ii) 	Patil et al. [US20160014715 A1], teaches [see Abstract, paras 0005 and 0094 , “ …… The data link lifetime may correspond to a threshold time that indicates when the data link will expire or when a “major” transaction (e.g., a renegotiation of a data link schedule, merging of two or more NAN clusters, etc.) is to occur. In a particular implementation, the data link lifetime may be indicated in the data link attribute. Alternatively, one or more of the bits of the data link control field may be used to indicate the data link lifetime] that a data link has a lifetime which corresponds to a threshold time which indicates when the data link lifetime would expire, when a major transaction is to occur.

8.	This action is a Final Rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/            Primary Examiner, Art Unit 3625